FRIENDLY, Circuit Judge,
concurring and dissenting:
I am at a loss to understand what it is thought we are accomplishing by deciding this appeal or how we may properly do so. The United States Department of Health and Human Services and the Secretary were permanently enjoined by the District Court for the District of Columbia on March 2, 1983, from implementing or enforcing the challenged regulations, Planned Parenthood Federation of America v. Schweiker, 559 F.Supp. 658 (D.D.C.1983). The injunction was affirmed on July 8, 1983, by the Court of Appeals for that circuit, 712 F.2d 650, 665. By agreeing with the majority of the Court of Appeals, we add no protection to what plaintiffs already have;1 had we disagreed, we could have *1198subtracted nothing. The only way by which the Secretary can escape the force of the injunction issued in the District of Columbia is by obtaining a grant of certiorari and reversal by the Supreme Court. What we are doing is simply rendering an advisory opinion whether or not we agree with the District of Columbia Circuit — an opinion which can have no legal consequence to any of the parties. Under these circumstances I do not perceive the existence of the case or controversy required by Article III.
In these days of crowded dockets, federal courts have a particular responsibility to avoid duplicative litigation. This is especially true when the suits seek injunctions against the head of a Government Department because of an issue of law having nationwide effect. Here, in addition to the actions in the District of Columbia and the Southern District of New York, suits seeking annulment of the regulation on the same grounds were filed in the Southern District of West Virginia and the Western District of Tennessee. In the latter a preliminary injunction was issued on February 24, 1983; later a stay was granted pending resolution of the actions in the District of Columbia. This was a situation that cried for exercise by the district courts of the powers of stay, transfer or, if necessary, injunction against proceedings in another court, in order to avoid waste of judicial resources. See Hart & Wechsler, The Federal Courts and the Federal System 1232-34 (2d ed. 1973); Penn-Central Merger Cases, 389 U.S. 486, 496-97 & n. 2, 88 S.Ct. 602, 607-08 & n. 2, 19 L.Ed.2d 723 (1968); Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d 1197, 1201-04 (2 Cir.1970); M/V Theresa Ann v. Kreps, 548 F.2d 1382, 1383 (9 Cir.1977); Private Medical Care Foundation, Inc. v. Califano, 451 F.Supp. 450, 452-53 (W.D.Okl.1977); Hoetzer v. County of Erie, 497 F.Supp. 1207, 1210 (W.D.N.Y. 1980); New York State Teamsters Fund v. Hoh, 554 F.Supp. 519, 529 (N.D.N.Y.1982). I can see no reason why the district court should not have granted the Secretary’s motion for transfer or, preferably, for a stay, which could have been conditioned on the prompt hearing and decision of the application for an injunction in the District Court for the District of Columbia and could have provided for dissolution if the District of Columbia court denied injunctive relief. The waste of duplicate briefing, argument, decision making, and opinion writing in the Southern District of New York and in this court could thus have been avoided.
In view of my belief that the case is no longer properly before us, I shall comment on the merits only briefly. If we were to look only to the language of 42 U.S.C. § 300(a), I would find it impossible to conclude that the broad rulemaking authority conferred on the Secretary by 42 U.S.C. § 300a-4(a), see Heckler v. Campbell, U.S. -, -, 103 S.Ct. 1952, 1956, 76 L.Ed.2d 66 (1983), did not authorize what the Secretary could reasonably deem the most effective form of encouraging family participation, namely, notification. I cannot accept appellees’ argument that authority to require notification was precluded by the introductory phrase “To the extent practical”. This means, or could reasonably be read by the Secretary to mean, that the Secretary was not required to do the impractical — -not that the courts were authorized to prevent action which the Secretary determined would be practical. While the notice language in Title XX, 42 U.S.C. § 300z-5(a)(22)(A)(i), shows, as Judge Wright put it for the majority in the District of Columbia Circuit, that “Congress knew very well how to write a statute that mandates parental notification,” 712 F.2d at 656 n. 30, this proves only that the sentence added to 42 U.S.C. § 300(a) did not oblige the Secretary to require notice — a proposition on which all agree. To the extent that the Court of Appeals for the District of Columbia Circuit and this court hold that the regulation was invalid as running counter to the statutory text, I respectfully disagree.
The question, however, is not what the statute says but what it means. Here we *1199must confront the rather different language of the Conference Report, H.RConf. Rep. No. 208, 97th Cong., 1st Sess. 799 (1981) , reprinted in 1981 U.S.Cong. & Ad. News 1161. While the statute places the burden of encouraging family participation on the grantees of federal assistance without limiting the methods which the Secretary by regulation may use to get them to do so, the Conference Report characterizes the intent of the conferees as being “that grantees will encourage participants in Title X programs to include their families in counseling and involve them in decisions about services.” Id. at 1161 (Emphasis supplied). If this is what the 1981 amendment means, the notice regulation goes beyond it.
Normally one would suppose that courts should follow the words that Congress enacted rather than what even such an important indicator of legislative intent as a conference report said it meant to enact. To do otherwise risks the danger that a minority unable to achieve enactment of its views may accomplish that end by having its desired wording inserted in a conference report. Adherence to the text might seem particularly desirable in the light of what Judge Wright called recent “ritualistic incantations” of the “plain meaning” rule by the Supreme Court, 712 F.2d at 657 n. 32. See, e.g., Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571, 102 S.Ct. 3245, 3250, 73 L.Ed.2d 3245 (1982), citing Caminetti v. United States, 242 U.S. 470, 490, 37 S.Ct. 192, 196, 61 L.Ed. 442 (1917), and Central Trust Co. v. Creditors’ Committee, 454 U.S. 354, 359-60, 102 S.Ct. 695, 696-97, 70 L.Ed.2d 542 (1982) (per curiam) (also quoting Caminetti, supra, 242 U.S. at 485, 37 S.Ct. at 194). However, a colleague of Judge Wright’s has observed — I would hope correctly — that “The language of ‘plain meaning’ lingers on in Court opinions, but its spirit is gone.” Wald, Some Observations on the Use of Legislative History in the 1981 Supreme Court Term, 68 Iowa L.Rev. 195, 197-98 (1983). See, in contrast to Griffin, FBI v. Abramson, 456 U.S. 615, 625, 102 S.Ct. 2054, 2061, 72 L.Ed.2d 376 n. 7 (1982) , quoting from Justice Frankfurter’s dissent in United States v. Monia, 317 U.S. 424, 431, 63 S.Ct. 409, 412, 87 L.Ed. 376 (1943), and Bob Jones University v. United States, - U.S. -, -, 103 S.Ct. 2017, 2024, 76 L.Ed.2d 157 (1983). Here there is enough legislative material in addition to the Conference Report to justify the conclusion that the sentence added to § 300(a) in 1981 means no more than the Conference Report says, and that the notification regulation, which was based entirely on the authority of that sentence, thus goes beyond even the Secretary’s wide rulemaking authority.- Resort to such legislative materials is especially appropriate when, as here, there is no danger that private citizens may have relied to their detriment on the statutory words. Whether, as Judge Bork questioned in the District of Columbia case, 712 F.2d at 665-68, the Secretary might have authority to promulgate regulations similar to those here challenged quite apart from the added sentence is not before us and may never be.
Hence, if we reach the merits, as I would not, I join in the majority’s disposition, although not in its opinion.

. Any argument that the plaintiffs require a second injunction because of the possibility that the parties to the District of Columbia actions might agree to have the injunction vacated or that the court might modify it so that it would not protect the plaintiffs here would be utterly unrealistic. Plaintiffs likewise have no need for an injunction in the Southern Dis*1198trict in order to be able to put the defendants in contempt; they could obtain that relief in the District of Columbia in the remote event that defendants violated the injunction issued there even though plaintiffs are not parties in that case.